DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s restriction elections filed December 16, 2020. Applicant elects Group I without traverse and SEQ ID NO:86 with traverse, stating that there is no examination burden and the sequences are members of a Markush group. Applicant’s traversals are unpersuasive because each sequence requires a separate database search. Thus, rejoining them would cause undue burden on Office resources. Furthermore, a Markush grouping is proper if the alternatives defined by the Markush group share a “single structural similarity” and a common use. SEQ ID Nos. 86 and 87 do not share significant sequence identity and are not disclosed as functional equivalents of each other. Claims 21-40 are pending. Claims 35-40 and SEQ ID NO:87 are withdrawn. Claims 21-34 to the extent of SEQ ID NO:86 are examined in the instant application. The restriction is made FINAL.  
Applicant’s earliest disclosure of SEQ ID NO:86 is Provisional Application No. 62/437623, filed December 21, 2016. 
Applicant’s Information Disclosure filed June 20, 2019 has been considered. A signed copy is attached.
Specification
2. 	The disclosure is objected to because Applicant’s priority benefit data on page 1 of the specification is incomplete. The specification does not list Provisional Application Nos. 62/185268, 62/186854, 62/271780 and 62/335772, Continuation-In-Part Application No. 15/192480 and its status, and PCT/US2017/067687.

Claim Rejections - 35 USC § 112, second paragraph
3.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.       Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 In claims 21 and 22, “low” is a relative term lacking a comparative basis.
	In claims 21, 29-31 and 33, it is unclear what sequence corresponds to SEQ ID NO:86. Neither Applicant’s disclosure nor the state of the art teaches how to determine a corresponding sequence. It is unclear whether “corresponding” refers to structural or functional equivalents, or something else.
	In claims 23 and 24, it is unclear how the percentages are determined. It is unclear whether the claimed percentages are of total alkaloids, total dry weight, or something else.
	In claims 26 and 27, it is unclear what level of total alkaloids the second tobacco has. Otherwise, “lower level” lacks a comparative basis.
	In claim 28, the metes and bounds of “elite variety” are undefined. It is unclear how an elite variety can be distinguished from other varieties.
Clarification and/or correction are required.
Claim Rejections - 35 USC § 112, first paragraph
5.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.       Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant is invited to point to the page and line number of the originally-filed disclosure where support for the claimed method by assaying for “one or more markers within 10 centimorgans (cM) of a sequence corresponding to SEQ ID NO:86” can be found. Paragraph [0155] (p. 43) states: 
In some aspects, the present disclosure provides a method of selecting a tobacco plant having a low nicotine trait, the method comprising: (a) isolating nucleic acids from a collection of tobacco germplasm; (b) assaying the nucleic acids for one or more markers closely linked to Nic1 locus; and (c) selecting a tobacco plant having a low nicotine trait based on the marker assay. In some aspects, the assayed one or more markers closely linked to Nic1 locus are within about 20 cM, 10 cM, 5 cM, 4 cM, 3 cM, 2 cM, 1 cM, 0.5 cM, or less than 0.5 cM of any one of polymorphic loci listed in Table 3. 


7. 	Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant discloses two deletion mutants Nic1 and Nic2 in tobacco line LA Burley 21 resulting in the low nicotine/alkaloid plant phenotype. Tables 10 and 11 show the deleted genes for the Nic1 and Nic2 mutants. SEQ ID NO:86 is identified as one of the 15 genes deleted in the Nic1 mutant sequence (Example 13, NDG1). NDGI is silenced in tobacco plants using RNAi constructs having SEQ ID Nos. 148 and 149 (Example 17).
Here, Applicant fails to demonstrate to a person of ordinary skill in the art that the inventor was in possession of the sequence for conferring the low nicotine phenotype in tobacco. Claim 21 states that the marker is within 10 cM of a sequence corresponding to SEQ ID NO:86. This is not the same as stating that the nucleic acid sequence for conferring the claimed low nicotine phenotype is within 10 cM of a sequence 
Additionally, with regard to “corresponding”, Applicant does not adequate describe a sequence which corresponds to SEQ ID NO:86. SEQ ID NO:86 is disclosed as an artificial sequence having 4250 nucleotides. There is no disclosure as to what sequence would correspond to SEQ ID NO:86, or how one skilled in the art can determine or predict which sequence(s) would correspond to SEQ ID NO:86. It is unclear whether Applicant is referring to a sequence that is structurally or functionally equivalent to SEQ ID NO:86, or a tobacco sequence that can somehow be correlated to the artificial sequence of SEQ ID NO:86. The state of the prior art does not teach “corresponding” nucleotide sequences. Given the lack of disclosure of the genus of sequences that correspond to SEQ ID NO:86, or how a corresponding sequence can be 
Further, assuming arguendo that “a sequence corresponding to SEQ ID NO:86” is SEQ ID NO:86, the specification does not adequately describe markers within 10 cM of SEQ ID NO:86. Only claim 32 states that SEQ ID NO:86 is a marker. The specification discloses several markers but the claims do not recite any particular marker as being within 10cM of SEQ ID NO:86 which would allow for selection of the sequence for conferring the claimed phenotype. The sizes of the markers are undisclosed. It is unclear whether the undisclosed markers are part of the sequence for conferring the claimed phenotype. The locations of the markers are undisclosed, other than they are somewhere within 10 cM, or 10 million nucleotides, of an artificial sequence having SEQ ID NO:86. The structures of the sequences 10cM on either side of SEQ ID NO:86 are undisclosed. One skilled in the art cannot predict the structures of markers from undisclosed sequences, let alone markers that would allow for selecting plants having the desired trait. Accordingly, the genus of markers within 10cM of SEQ ID NO:86 lack adequate written description.
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. Applicant fails to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the sequence for conferring the low nicotine phenotype and the markers within 10 cM of a sequence corresponding to SEQ ID NO:86 as encompassed by the claims. Accordingly, the claims lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1 111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
8. 	Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth above. The claimed invention is not enabled because Applicant’s working examples show that the deletion of SEQ ID NO:86 in the Nic1 mutant results in reduced nicotine/alkaloid. However, the claims indicate that the presence of SEQ ID NO:86 is correlated with the desired low nicotine phenotype. Applicant does not have a working example whereby the presence of a sequence comprising SEQ ID NO:86 results in the desired phenotype. Applicant provides no guidance as to how the low nicotine phenotype can be obtained by the presence of a sequence comprising SEQ ID NO:86. Accordingly, one skilled in the art cannot practice the claimed method of selecting a low nicotine tobacco plant by detecting a sequence 
Additionally, as stated above, the structure of the sequence for conferring the desired phenotype, its location, its size, its markers within 10 cM of a sequence corresponding to SEQ ID NO:86, and the structures of the 10 million nucleotide sequences on each side of a sequence corresponding to SEQ ID NO:86 are not disclosed. Because SEQ ID NO:86 is identified as an artificial sequence, it is unclear whether this artificial sequence was inserted into the tobacco genome, and if so, where. The claimed method requires assaying for undisclosed sequences among an undisclosed sequence. Applicant provides no guidance and has no working example as to how one skilled in the art can use SEQ ID NO:86 in the claimed method to select for a low nicotine plant without resorting to random trial and error requiring undue experimentation.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Conclusion
9.         No claim is allowed.  
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663